             Case 1:18-cv-00584-EPG Document 26 Filed 06/20/19 Page 1 of 3


 1   Jeremy E. Branch (CA Bar # 303240)
 2   The Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Road, Suite 310
 3
     Corona, CA 92880
 4   T: (866) 329-9217
     F: (657) 246-1312
 5
     E: JeremyB@jlohman.com
 6   Attorney for Plaintiff,
 7
     DEREK LOFLIN

 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10
     DEREK LOFLIN,                               Case No.: 1:18-cv-00584-EPG
11
                  Plaintiff,
12
     vs.
                                                 MAGISTRATE JUDGE ERICA P.
13                                               GROSJEAN
14   CAPITAL ONE BANK (USA) N.A.,
15                Defendant
16

17
                                  NOTICE OF SETTLEMENT

18         Plaintiff, Derek Loflin notifies this Court that Plaintiff and Defendant,
19
     CAPITAL ONE BANK (USA), N.A., have resolved all claims between them in
20

21   this matter and are in the process of completing the final settlement documents
22
     and filing the appropriate dismissal pleadings. The parties request that the Court
23

24
     retain jurisdiction for sixty (60) days for any matters related to completing and/or

25   enforcing the settlement and stay all remaining discovery deadlines.
26
     ///
27

28

                                              -1-

                                     NOTICE OF SETTLEMENT
            Case 1:18-cv-00584-EPG Document 26 Filed 06/20/19 Page 2 of 3


 1   Dated: June 20, 2019.
 2
                                       /s/ Jeremy E. Branch
 3
                                       Jeremy E. Branch (CA Bar # 303240)
 4                                     The Law Offices of Jeffrey Lohman, P.C.
                                       4740 Green River Road, Suite 310
 5
                                       Corona, CA 92880
 6                                     T: (866) 329-9217
 7
                                       F: (657) 246-1312
                                       E: JeremyB@jlohman.com
 8                                     Attorney for Plaintiff, DEREK LOFLIN
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -2-

                                 NOTICE OF SETTLEMENT
              Case 1:18-cv-00584-EPG Document 26 Filed 06/20/19 Page 3 of 3


 1                              CERTIFICATE OF SERVICE
 2

 3          I certify that on June 20, 2019 I served Plaintiff Derek Loflin’s Notice of
 4
     Settlement on counsel of record for the Defendant (listed below) via email:
 5

 6   Marcos D. Sasso (Bar No. 228905)
 7
     BALLARD SPAHR LLP
     2029 Century Park East, Suite 800
 8   Los Angeles, CA 90067-2909
     T:(424) 204-4400
 9   F:(424) 204-4350
10
     E: sassom@ballardspahr.com
     Attorneys for Defendant,
11   CAPITAL ONE BANK (USA), N.A.
12

13

14

15

16                                             /s/ Jeremy E. Branch
                                               Jeremy E. Branch (CA Bar # 303240)
17
                                               The Law Offices of Jeffrey Lohman, P.C.
18                                             4740 Green River Road, Suite 310
19                                             Corona, CA 92880
                                               T: (866) 329-9217
20                                             F: (657) 246-1312
21                                             E: JeremyB@jlohman.com
                                               Attorney for Plaintiff, DEREK LOFLIN
22

23

24

25

26

27

28

                                                 -3-

                                         NOTICE OF SETTLEMENT
